

115 HR 4196 IH: Stop Targeting Americans in Natural Disasters with Unconscionable Prices Act of 2017
U.S. House of Representatives
2017-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4196IN THE HOUSE OF REPRESENTATIVESOctober 31, 2017Mr. Pallone introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit price gouging after a major disaster, and for other purposes.
	
 1.Short titleThis Act may be cited as the Stop Targeting Americans in Natural Disasters with Unconscionable Prices Act of 2017 or the STAND UP Act of 2017. 2.Prevention of price gouging (a)In generalDuring the 180-day period beginning on the date on which a major disaster is declared by the President, it shall be unlawful for any person to sell or offer for sale a consumer good or service in an affected area at a price that—
 (1)is unconscionably excessive; and (2)indicates the seller is taking unfair advantage of the circumstances related to a major disaster to increase prices unreasonably.
 (b)Factors for considerationIn determining whether a person has violated subsection (a), there shall be taken into account, with respect to the price at which such person sold or offered for sale the consumer good or service, factors that include the following:
 (1)Whether such price grossly exceeds the average price at which the same or a similar consumer good or service was sold or offered for sale by such person in the affected area—
 (A)during the 90-day period immediately preceding the 180-day period described in such subsection; or (B)during the same 180-day period of the previous year.
 (2)Whether such price grossly exceeds the average price at which the same or a similar consumer good or service was readily obtainable from other similarly situated competing sellers in the affected area during the 180-day period described in such subsection.
 (3)Whether such price reasonably reflects additional costs, not within the control of such person, that were paid, incurred, or reasonably anticipated by such person, or reasonably reflects the profitability of forgone sales or additional risks taken by such person, to produce, distribute, obtain, or sell such consumer good or service under the circumstances.
 (4)Whether such price is substantially attributable to local, regional, national, or international market conditions.
				3.Enforcement
			(a)Enforcement by Federal Trade Commission
 (1)Unfair or deceptive acts or practicesA violation of section 2 shall be treated as a violation of a regulation under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)) regarding unfair or deceptive acts or practices.
 (2)Powers of CommissionThe Commission shall enforce section 2 in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act. Any person who violates such section shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act.
 (b)Effect on other lawsNothing in this Act shall be construed in any way to limit or affect the authority of the Commission under any other provision of law.
			(c)Enforcement by State attorneys general
 (1)In generalIf the chief law enforcement officer of a State, or an official or agency designated by a State, has reason to believe that any person has violated or is violating section 2, the attorney general, official, or agency of the State, in addition to any authority it may have to bring an action in State court under its consumer protection law, may bring a civil action in any appropriate United States district court or in any other court of competent jurisdiction, including a State court, to—
 (A)enjoin further such violation by such person; (B)enforce compliance with such section;
 (C)obtain civil penalties; and (D)obtain damages, restitution, or other compensation on behalf of residents of the State.
 (2)Notice and intervention by the FTCThe attorney general of a State shall provide prior written notice of any action under paragraph (1) to the Commission and provide the Commission with a copy of the complaint in the action, except in any case in which such prior notice is not feasible, in which case the attorney general shall serve such notice immediately upon instituting such action. The Commission shall have the right—
 (A)to intervene in the action; (B)upon so intervening, to be heard on all matters arising therein; and
 (C)to file petitions for appeal. (3)Limitation on State action while Federal action is pendingIf the Commission has instituted a civil action for violation of this Act, no State attorney general, or official or agency of a State, may bring an action under this subsection during the pendency of that action against any defendant named in the complaint of the Commission for any violation of this Act alleged in the complaint.
 (4)Relationship with State-law claimsIf the attorney general of a State has authority to bring an action under State law directed at acts or practices that also violate this Act, the attorney general may assert the State-law claim and a claim under this Act in the same civil action.
 (d)Savings clauseNothing in this Act shall preempt or otherwise affect any State or local law. 4.DefinitionsIn this Act:
 (1)Affected areaThe term affected area means an area affected by a major disaster declared by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).
 (2)CommissionThe term Commission means the Federal Trade Commission. (3)Consumer good or serviceThe term consumer good or service—
 (A)means a good, piece of equipment, or service provided primarily for personal, family, or household purposes, including food, water, ice, a chemical, a building supply, a tool, a petroleum product, residential construction, reconstruction, repair service, or a service for the removal of debris (including a damaged tree) or garbage; and
 (B)includes a property or a facility rented to a consumer for use as a residence or storage facility. (4)Major disasterThe term major disaster has the meaning given that term in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122).
 (5)StateThe term State means each of the several States, the District of Columbia, each commonwealth, territory, or possession of the United States, and each federally recognized Indian Tribe.
			